Title: Christopher Ellery to Thomas Jefferson, 22 February 1820
From: Ellery, Christopher
To: Jefferson, Thomas


					
						Sir
						
							Providence, R.I.
							Feby 22d 1820.
						
					
					The death of my Uncle, William Ellery, one of those who signed the memorable declaration of independence which flowed from your pen, and who was Collector of the Customs for the port of Newport, has caused some movement in our little state among the friends of the gentlemen who are considered as likely to succeed him. Several among them who recommend me to the President as a fit successor, have spoken & written to me, urging my addressing you on the occasion and soliciting your kind offices in my favor with the government. To some of these I have answered, “that I could not overcome my repugnance to writing, myself, for myself,” and have said, “why do you not write”?   Now, I fear and indeed have reason to believe, that one of these, my correspondents, has answered my question by sketching for your eye a picture of past circumstances, present situation, and future prospects relating to me, which, being surcharged, becomes a caricature. Therefore have I taken my own pen to ask, in more simple terms, that you will be so obliging as to endeavour to recall to your recollection the knowledge you have formerly had of me, and that you will communicate to Mr Monroe what you can thus call to mind which may tend towards the attainment of the object desired. It grieves me to invite you thus to move, possibly, without the limits which you have prescribed for restraining your steps; nor should I give such invitation, but that there seems to exist on all hands an idea that you must be friendly to me,—that your influence is, necessarily, all powerful with the President,—and that you will use it willingly for my advantage, when urged so to do,—especially when to the public the result is likely to be beneficial.
					For every favor I shall be grateful, and with wishes that you may live, and enjoy life, many years, I remain,
					
						most respectfully, Yr mo Ob. servant
						
							Christ. Ellery
						
					
				